                 3:17-cr-30034-SEM-TSH # 60   Page 1 of 9
                                                                                 E-FILED
                                                     Thursday, 22 April, 2021 12:28:52 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      No. 17-cr-30034
                                       )
RONALD WILKINS,                        )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Ronald Wilkins’s pro se Motion

to Reduce Sentence (d/e 52) and his Amended Motion for Sentence

Modification (d/e 58), requesting a reduction in Defendant’s term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For the

reasons set forth below, Defendant’s motions are DENIED.

                             I. BACKGROUND

     On February 15, 2018, Defendant Ronald Wilkins pleaded

guilty to one count of Possession of a Firearm by a Prohibited

Person in violation of 18 U.S.C. § 922(g)(1). According to the revised

Presentence Investigation Report (“PSR”), Defendant’s offense

conduct consisted of the possession, as a convicted felon, of a


                               Page 1 of 9
                 3:17-cr-30034-SEM-TSH # 60   Page 2 of 9




9-millimeter semiautomatic handgun and a .40 caliber

semiautomatic handgun with an extended magazine. D/e 48,

¶¶ 10–15. On August 3, 2018, this Court sentenced Defendant to

84 months’ imprisonment, to be followed by a 3-year term of

supervised release. Defendant’s scheduled release date is July 10,

2024, and Defendant will become eligible for halfway house

placement in January 2024. Defendant is currently in Bureau of

Prisons (“BOP”) custody at the Federal Correctional Institute Pekin

(“FCI Pekin”).

     On December 29, 2020, Defendant filed a pro se motion for

compassionate release (d/e 52) pursuant to 18 U.S.C. §

3582(c)(1)(A). On April 13, 2021, an Amended Motion (d/e 58) was

filed. Defendant seeks compassionate release due to his health

issues and the COVID-19 pandemic. Defendant self-reports as

having a heart murmur caused by a “hole in his heart,” although

there is no mention of this heart condition in the BOP medical

records (d/e 56) reviewed by the Court or in the other materials

filed by Defendant and the U.S. Probation Office before Defendant’s

Sentencing Hearing. On April 13, 2021, the U.S. Probation Office

filed a Memorandum (d/e 57) in which it concluded that


                             Page 2 of 9
                   3:17-cr-30034-SEM-TSH # 60   Page 3 of 9




Defendant’s proposed release plan was suitable. On April 15, 2021,

the Government filed a Response (d/e 59) opposing Defendant’s

Amended Motion. The Government argues that Defendant has not

demonstrated the existence of extraordinary and compelling

reasons warranting a sentence reduction.

     As of April 20, 2021, the BOP reports that FCI Pekin currently

has 0 confirmed positive inmate cases of COVID-19 and 12 positive

staff cases. See BOP: COVID-19 Update, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed April 20, 2021).

The BOP also reports that 757 inmates and 72 staff currently at FCI

Greenville who contracted COVID-19 in the past have recovered.

Id. There have been no deaths from COVID-19 at the facility. Id.

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C.

§ 3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory


                               Page 3 of 9
                 3:17-cr-30034-SEM-TSH # 60   Page 4 of 9




language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.



                             Page 4 of 9
                 3:17-cr-30034-SEM-TSH # 60   Page 5 of 9




18 U.S.C. § 3582(c)(1)(A).

     In this case, the Government concedes that Defendant has

exhausted his administrative remedies by submitting a

compassionate release request to the warden of FCI Pekin on

November 12, 2020. See d/e 59, p. 8. Accordingly, the Court finds

that Defendant has fully exhausted his administrative remedies.

Next, the Court considers whether Defendant has demonstrated the

existence of extraordinary and compelling reasons warranting a

sentence reduction.

     The reasons for release presented in Defendant’s Amended

Motion are his self-reported heart murmur and the COVID-19

pandemic. See d/e 58. Defendant’s pro se motion also mentions

shortness of breath and mental health issues including depression

and panic attacks. D/e 52, p. 3. While CDC guidance states that

“[h]aving heart conditions such as heart failure, coronary artery

disease, cardiomyopathies, and possibly high blood pressure

(hypertension) can make you more likely to get severely ill from

COVID-19,” Defendant admits that the CDC “does not comment

directly on heart murmurs and holes in the heart, and how they

interact with COVID-19.” D/e 58, ¶ 4. Defendant also cites


                             Page 5 of 9
                 3:17-cr-30034-SEM-TSH # 60   Page 6 of 9




medical authority for the proposition that “heart murmurs range

from very serious, to benign,” but does not specify where on this

spectrum his own heart murmur falls. Id. at ¶ 3.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant “bears the

burden of establishing his entitlement to relief.” United States v.

Gold, 459 F. Supp. 3d 1117, 1119 (N.D. Ill. 2020); see United States

v. Jones, 836 F.3d 896, 899 (8th Cir. 2016). This Court has held

in the past that defendants who show that they suffer from certain

medical conditions that increase their risk of serious illness or

death from COVID-19 have demonstrated extraordinary and

compelling reasons as required by § 3582(c)(1)(A). See, e.g., United

States v. Fettis, No. 17-CR-30003, 2020 WL 3027198, at *2 (C.D.

Ill. June 5, 2020) (holding that 65-year-old defendant with history

of high blood pressure, sleep apnea, COPD, and chronic lung

infections had demonstrated extraordinary and compelling reasons);

United States v. Lacy, No. 03-CR-30115, 2020 WL 4049981, at *1

(C.D. Ill. July 20, 2020) (holding that morbidly obese defendant

diagnosed with type 2 diabetes, hypertension, and hyperlipidemia

had demonstrated extraordinary and compelling reasons).

     Here, however, Defendant has not shown that his heart


                             Page 6 of 9
                 3:17-cr-30034-SEM-TSH # 60   Page 7 of 9




murmur, panic attacks, depression, or shortness of breath

significantly increase his risk of serious illness or death from

COVID-19. Defendant’s BOP medical records and Defendant’s own

statements to the U.S. Probation Office as set forth in the PSR show

that Defendant is a 32-year-old man in good physical health with

no history of chronic illnesses. See d/e 48, ¶ 83; d/e 56. While the

COVID-19 pandemic continues to pose a serious issue for

individuals living or working in a prison, where social distancing

and isolation can be difficult, the mere presence of COVID-19 in a

prison does not constitute an extraordinary and compelling reason

for the early release of every healthy inmate held there. See United

States v. Jemison, No. 1:00-CR-10007, 2021 WL 71957, at *3 (C.D.

Ill. Jan. 8, 2021) (expressing skepticism that mere presence of

COVID-19 in facility that had three active inmate cases and six

active staff cases constituted extraordinary and compelling reason).

Additionally, Defendant’s odds of contracting COVID-19 are

relatively low as FCI Pekin currently has only 12 active staff cases

of COVID-19 and zero inmate cases.

     Moreover, the sentencing factors set forth in 18 U.S.C.

§ 3553(a) militate against Defendant’s release. Defendant has an


                              Page 7 of 9
                 3:17-cr-30034-SEM-TSH # 60   Page 8 of 9




extensive criminal record, including three prior felony convictions.

He also has a history of noncompliance with the terms of

supervision. See d/e 48, ¶¶ 35–51 (probation revoked and/or

terminated unsatisfactorily in multiple Illinois state cases).

Defendant’s PATTERN score indicates a high risk of recidivism, and

in February 2021 Defendant received a disciplinary citation for

attempting to receive synthetic cannabis in the mail at FCI Pekin.

See d/e 56, pp. 57–58. Furthermore, the offense conduct for which

Defendant is currently incarcerated consisted of the possession of

two firearms, one of which was stolen and both of which he left in

the possession of a minor. See id. at ¶¶ 7–15. Finally, Defendant

has served only 34 months of his 84-month sentence. The Court

finds that a significantly reduced sentence in this case would not

sufficiently “protect the public from further crimes of the

defendant,” “promote respect for the law,” “provide just punishment

for the offense,” or provide adequate deterrence to criminal conduct

like Defendant’s. See 18 U.S.C. § 3553(a).

                          III. CONCLUSION

     For the reasons set forth above, Defendant Ronald Wilkins’s

pro se Motion to Reduce Sentence (d/e 52) and Amended Motion for


                              Page 8 of 9
               3:17-cr-30034-SEM-TSH # 60   Page 9 of 9




Sentence Modification (d/e 58) are DENIED.

ENTER: April 21, 2020

                               /s/ Sue E. Myerscough
                               SUE E. MYERSCOUGH
                               UNITED STATES DISTRICT JUDGE




                           Page 9 of 9
